Citation Nr: 1119398	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-37 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 9, 2008 and from April 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S.B.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In an October 2009 rating decision, the RO granted a 100 percent rating for PTSD in accordance with the provisions allowing a temporary total evaluation under 38 C.F.R. § 4.29 (2010) for hospitalization, effective from December 9, 2008 through March 31, 2009, and then continued the 30 percent rating for PTSD from April 1, 2009.  Thus, the issue on the cover page has been phrased accordingly.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  From the date the Veteran filed his claim for an increased rating, January 4, 2008 to December 9, 2008 and from April 1, 2009, the competent evidence of record demonstrates that the Veteran's symptoms of PTSD have been severe in degree with GAF scores ranging from 30 to 65, and that this disability has resulted in occupational and social impairment with deficiencies in most areas; however, total social impairment has not been shown.

2.  The Veteran has a bachelor's degree in labor relations and has work experience as an assistant professor, human resources manager, computer parts picker, and sales associate.  He last worked in May 2006 and stopped working after he became enraged over an unfavorable job evaluation and it was strongly suggested that he resign due to his inability to interact cooperatively with coworkers.

3.  The competent evidence of record reflects that since the date he filed his current increased rating claim on January 4, 2008, the Veteran's service-connected PTSD has prevented him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  From January 4, 2008 to December 9, 2008 and from April 1, 2009, the criteria for a disability rating of 70 percent (but no higher) for PTSD have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected PTSD have been met from January 4, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a January 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter, as well as a March 2009 letter, advised the Veteran to submit evidence showing his disability had worsened, to include records from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity, and additional disablement caused by his disability.  These letters also informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, and provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  In addition, the January 2008 letter explained how VA determines effective dates and the types of evidence which impact such determination, and the March 2009 letter provided relevant rating criteria for evaluating his PTSD disability.  The claim was last adjudicated in October 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records and examination reports, Social Security Administration (SSA) records, Congressional correspondence, and hearing testimony.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his increased rating claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices and providing argument.  Moreover, he described his symptomatology and its impact on his functioning to VA examiners.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for PTSD has been in effect since May 2006.  The Veteran filed his current claim for an increased rating in January 2008.  In the August 2008 rating decision on appeal, the RO continued the 30 percent rating for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the course of the current appeal, in an October 2009 rating decision, the RO granted a 100 percent rating for PTSD in accordance with the provisions allowing a temporary total evaluation under 38 C.F.R. § 4.29 (2010) for hospitalization, effective from December 9, 2008 through March 31, 2009, and then continued the 30 percent rating for PTSD from April 1, 2009.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Scores ranging from 21 to 30 indicate that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

Turning to the evidence, VA and Vet Center treatment have documented the Veteran's ongoing treatment for chronic and severe PTSD, manifested by the following symptoms: intrusive thoughts, flashbacks, nightmares, sleep disturbances, guilt about Vietnam experiences, low self-esteem, depression, hopelessness, flat affect, low motivation and energy, poor attention, concentration difficulties, disorganized thinking, short-term memory difficulties, irritability, anger, poor impulse control (with a tendency to overreact), distrust of other people (especially authority figures), poor coping skills, difficulty managing emotions, hyperarousal, exaggerated startle response, hypervigilance, panic attacks, anxiety, isolation (social and emotional), avoidance of trauma reminders and of people in general, and recurrent suicidal thoughts.  These VA and Vet Center treatment records also reflect that the Veteran has been taking medication for his PTSD symptoms throughout the period of the current claim.

The evidence of record also documents the following information pertinent to the Veteran's PTSD disability picture.  In early 2007, he got into trouble with the law when he verbally assaulted a neighbor, and he has a history of being confrontational with other people.  The Veteran has been living with his sister since his divorce in 1989 and spends most of his time sitting in the basement by himself.  His sister has been supporting him totally, as he does not work or perform any household chores.  The Veteran rarely leaves the house due to having severe social anxiety in public, especially amongst crowds of people.  He has no friends or close social relationships and does not engage in any leisure activities or hobbies.  He attended church on a regular basis in the past, but he no longer does so.  The Veteran neither shaves nor changes his clothes on a regular basis, and he only showers once a week.  He has two adult daughters (and one grandson), and his relationships with them are strained.

The Veteran underwent a VA PTSD examination in May 2007.  On that occasion, a mental status evaluation revealed that he was clean, neatly groomed, appropriately dressed, cooperative, and fully oriented, with slow speech, evasive attitude, exaggerated anxiety, unremarkable thought content, adequate judgment and insight, and severely impaired recent and immediate memory.  The Veteran denied any delusions or obsessive/ritualistic behavior, but he did express having homicidal and suicidal thoughts, and he also reported one incident of auditory hallucination (which he thought was medication-related) of a voice saying "be calm."  The examiner determined that the Veteran's chronic PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Based on the above findings and accompanying psychiatric testing, the Veteran was diagnosed with moderate PTSD and assigned a GAF score of 60.

The Veteran underwent another VA PTSD examination in August 2008.  On that occasion, a mental status evaluation revealed that he had a full graying beard but adequate grooming and hygiene, and that he was cooperative and alert, with logical and coherent conversation, normal speech, and anxious affect.  The Veteran denied any homicidal ideation or inappropriate behaviors, but he did express having persistent suicidal ideation with no definite plan or specific intent.  The examiner determined that, despite some symptom exaggeration during this examination, the Veteran's PTSD was significantly disruptive vocationally and socially, and the Veteran was judged unemployable due to his psychiatric symptoms.  Based on the above findings and accompanying psychiatric testing, the Veteran was diagnosed with chronic moderate PTSD and assigned a GAF score of 55.

The Veteran was hospitalized at a VA medical center from November 10, 2008 through November 20, 2008 due to his PTSD.  He was assigned a GAF score of 30 upon admission to the hospital.  It was noted that he was admitted to the hospital through the emergency room with complaints of auditory hallucinations and voices telling him to kill his sister and himself.  He explained that this occurred after watching a television show which gave him flashbacks about Vietnam.  By the time he was discharged from the hospital, he had stopped hearing the voices, his flashbacks and nightmares had decreased, and he no longer had suicidal or homicidal ideations.  He was assigned a GAF score of 50 upon discharge from the hospital.

The Veteran was again hospitalized at a VA medical center from December 9, 2008 through March 10, 2009 due to his PTSD, and was awarded a temporary 100 percent disability rating for this period of hospitalization pursuant to 38 C.F.R. § 4.29 (2010), effective from December 9, 2008 through March 31, 2009.

The Veteran was again hospitalized at a VA medical center from April 1, 2009 through April 4, 2009 due to his PTSD.  He was assigned a GAF score of 35 upon admission to the hospital.  It was noted that he was admitted to the hospital through the emergency room after he decided to stop taking his psychiatric medication and then had racing thoughts and suicidal ideations.  By the time he was discharged from the hospital, his thoughts were clearer and he denied any suicidal ideations, homicidal ideations, and auditory or visual hallucinations.  He was assigned a GAF score of 50 upon discharge from the hospital.

At his March 2011 hearing, the Veteran provided testimony regarding his PTSD symptomatology and VA hospitalizations as outlined above.  He expressed his belief that he currently meets the criteria for a 100 percent evaluation for PTSD.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD more nearly approximates a 70 percent evaluation from the date of the current claim prior to December 9, 2008 and from April 1, 2009.  For those periods, the competent evidence of record demonstrates that the Veteran's symptoms of PTSD have been consistently severe in degree, and that his PTSD has resulted in occupational and social impairment with deficiencies in most areas (such as work, family relations, judgment, thinking, and mood).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

While the Board acknowledges that GAF scores ranging from 30 to 65 were assigned throughout the period of claim, the objective evidence of record consistently reflects severe, rather than moderate, symptomatology.  Thus, it is significant to reiterate that the Rating Schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

However, prior to December 9, 2008 and from April 1, 2009, a 100 percent rating under Diagnostic Code 9411 is not warranted.  The evidence of record documents the following pertinent information.  While the Veteran has admitted to having persistent suicidal ideations, he has consistently denied having any intent or plan, explaining on multiple occasions that suicide is adverse to his Catholic religion and would result in a negative emotional effect on his family members.  He has reported a satisfactory relationship with his sister (who he lives with) and has repeatedly expressed hope that his relationships with his two adult daughters and grandson can improve and that he wants to have a better relationship with them.  The Veteran has benefited from his VA psychiatric therapy, as he has noted throughout the record that he enjoys his treatment, believes that it helps him, and feels comfortable in group therapy sessions with other veterans.  He has also demonstrated a desire to learn about things as much as he can, including his PTSD disability.  At his VA examinations and at his March 2011 hearing, the Veteran was shown to be fully oriented and verbal, and he communicated well.  During treatment sessions, he has also agreed to try and find interests and daily activities that he can focus on in order to cope better with his PTSD symptoms.  Therefore, while the Veteran has been deemed unemployable, he does not demonstrate total social impairment nor other symptomatology consistent with a rating of 100 percent under Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

In summary, the symptomatology noted in the medical and lay evidence has been adequately addressed by the 70 percent evaluation being assigned for the period of the claim prior to December 9, 2008 and from April 1, 2009, and does not more nearly approximate the criteria for an even higher schedular evaluation at any time during those periods for the reasons outlined above.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's PTSD disability prior to December 9, 2008 and from April 1, 2009 presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, for the aforementioned time periods, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered and applied the benefit of the doubt doctrine to assign the 70 percent rating.  However, as the preponderance of the evidence is against the Veteran's claim for an evaluation higher than 70 percent (other than the period of the temporary 100 percent rating), that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

As a final matter, the Board notes that the recent Court decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

Service connection is currently in effect for PTSD, and by virtue of the instant decision, such disability is now rated as 70 percent disabling from the date of the current claim prior to December 9, 2008, 100 percent disabling from December 9, 2008 through March 31, 2009, and 70 percent disabling from April 1, 2009.  As a result, the Veteran now clearly meets the disability percentage requirements for consideration of a TDIU.

The record reflects that the Veteran has a bachelor's degree in labor relations and has work experience as an assistant professor, human resources manager, computer parts picker, and sales associate.  He last worked in May 2006 and stopped working after he became enraged over an unfavorable job evaluation and it was strongly suggested that he resign due to his inability to interact cooperatively with coworkers.

A January 2007 VA treatment record noted the Veteran's belief that he is not capable of working due to problems dealing with people, as evidenced by him having 20 jobs since Vietnam but being unable to keep any of them.  A March 2007 SSA record noted the Veteran's contention that his PTSD disability directly affects his ability to keep a full-time job.  A May 2007 SSA functional capacity assessment noted that the Veteran could not be expected to complete a normal workweek without exacerbation of psychological symptoms.  At the August 2008 VA PTSD examination, the examiner noted that, per the Veteran's reports, the Veteran's PTSD symptoms have had a severe impact on his ability to function at work and he never worked up to his full potential, and the examiner judged the Veteran to be unemployable due to his psychiatric symptoms.  A January 2010 VA treatment record noted that the Veteran is unable to perform any jobs due to poor concentration, attention, and short-term memory, and a VA staff psychiatrist expressed his belief that the Veteran is indefinitely unemployable and requires regular long-term follow-up treatment for his PTSD.  A January 2011 VA treatment record noted that the Veteran is definitely unable to work and is totally disabled.

As the competent evidence of record reflects that since the date he filed his current increased rating claim on January 4, 2008, the Veteran's service-connected PTSD has prevented him from obtaining and retaining substantially gainful employment, the Board finds that entitlement to a TDIU is warranted from January 4, 2008.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a disability rating of 70 percent for PTSD is granted from January 4, 2008 through December 8, 2008 and from April 1, 2009, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a TDIU is granted from January 4, 2008, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


